 

 

PATHFINDER BANK

SENIOR EXECUTIVE SPLIT DOLLAR LIFE INSURANCE PLAN

 

EFFECTIVE December 31, 2018

 

Pursuant to due authorization by its Board of Directors, the undersigned,
PATHFINDER BANK, adopted the following SENIOR EXECUTIVE SPLIT DOLLAR LIFE
INSURANCE PLAN (the “Plan”) on the 31 day of December, 2018.

 

The purpose of this Plan is to attract, retain and reward Employees by dividing
the death proceeds of certain life insurance policies which are owned by the
Bank on the lives of the participating Employees with the designated beneficiary
of each insured participating Employee. The Bank will pay the life insurance
premiums due under this Plan from its general assets.

 

 

Article 1

Definitions

 

Whenever used in this Plan, the following terms shall have the meanings
specified:

Bank means PathFinder Bank, or its successor or surviving company.

 

Bank’s Interest means the benefit set forth in Section 3.1.

 

Beneficiary means each designated person, or the estate of a deceased
Participant, entitled to benefits, if any, upon the death of a Participant.

 

Board means the Board of Directors of the Bank as from time to time constituted.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Disability or Disabled means the Participant’s suffering a sickness, accident,
or injury which has been determined by the carrier of any individual or group
disability insurance policy covering the Participant, or by the Social Security
Administration, to be a disability rendering the Participant totally or
permanently disabled.  The Participant must submit proof to the Bank of the
carrier’s or Social Security Administration’s determination upon the request of
the Bank.

 

Effective Date means the date the Plan is adopted by the Board.

 

Election Form means the form required by the Plan Administrator of an eligible
Employee to indicate acceptance of participation in this Plan.

 

Employee means an active employee of the Bank.

 

Endorsement and Beneficiary Designation Form(s) means the form or forms
established from time to time by the Plan Administrator that a Participant
completes, signs and returns to the Plan Administrator to record the endorsement
of the Participant’s Interest designate one or more Beneficiaries.

 

Insured means an individual Participant whose life is insured.

 

Insurer means an insurance company or companies issuing a Policy or Policies on
the life of an Insured.

1

 

--------------------------------------------------------------------------------

 

Net at Risk means the total proceeds of the applicable Policy or Policies less
the cash value of the Policy or Policies.

 

Participant means a full time Employee (i) who is selected to participate in the
Plan, (ii) who elects to participate in the Plan, (iii) who signs an Election
Form and an Endorsement and Beneficiary Designation Form, (iv) whose signed
Election Form and Endorsement and Beneficiary Designation Form are accepted by
the Plan Administrator, (v) who commences participation in the Plan, (vi) whose
Participation has not terminated, and (vii) who is listed in the attached
Appendix A of this executed document.

 

Participant’s Interest means the benefit set forth in Section 3.2.

 

Plan Administrator means the plan administrator described in Article 11.

 

Policy or Policies means the individual life insurance policy or policies
adopted by the Plan Administrator for purposes of insuring a Participant’s life
under this Plan.

 

Retirement Age means Age 65.  

 

Retirement or Retire means Separation from Service on or after attainment of
Retirement Age.

 

Separation from Service means the termination of a Participant’s employment with
the Bank for reasons other than death. Whether a Separation from Service takes
place is determined in accordance with the requirements of Code Section 409A and
the regulations issued thereunder, based on the facts and circumstances
surrounding the termination of the Participant’s employment and whether the Bank
and the Participant intended for the Participant to provide significant services
for the Bank following such termination, substituting “less than 50%” for “no
more than 20%” in the Code Section 409A regulatory definition pertaining to the
amount of service that the Participant can continue provide to the Bank after
termination in order to be considered to have had a Separation from
Service.  The Participant’s employment relationship will be treated as
continuing intact while the Participant is on military leave, sick leave, or
other bona fide leave of absence if the period of such leave of absence does not
exceed six (6) months, or if longer, so long as the Participant’s right to
reemployment with the Bank is provided either by statute or by contract. If the
period of leave exceeds six (6) months and there is no right to reemployment, a
Separation from Service will be deemed to have occurred as of the first date
immediately following such six (6) month period.

 

 

Article 2

Participation

 

2.1Selection by Plan Administrator. Participation in the Plan shall be limited
to those Employees of the Bank selected by the Plan Administrator, in its sole
discretion, to participate in the Plan.  The initial Employees selected as
Participants are identified in Appendix A to the Plan.

 

2.2Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Plan Administrator (i) an
Election Form, and (ii) an Endorsement and Beneficiary Designation Form(s). In
addition, the Plan Administrator shall establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary.

 

2.3Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by

2

 

--------------------------------------------------------------------------------

 

the Plan Administrator, and provided that the Policy or Policies on a such
Employee have been issued by the Insurer(s), that Employee will become a
Participant, be covered by the Plan and will be eligible to receive benefits at
the time and in the manner provided hereunder, subject to the provisions of the
Plan. A Participant’s participation is limited to only issued Policies where the
Participant is the Insured.

 

2.4Termination of Participation. A Participant’s rights under this Plan shall
automatically cease and his or her participation in this Plan shall
automatically terminate (i) upon the Participant’s termination of employment
before the Participant reaches Retirement Age, other than by reason of death or
Disability (ii) as otherwise provided in Articles 5 or 10. In the event that the
Bank decides to maintain the Policy after the Participant’s termination of
participation in the Plan, the Bank shall be the direct beneficiary of the
entire death proceeds of the Policy.

  

 

Article 3

Policy Ownership/Interests

 

3.1Bank’s Interest. The Bank shall own the Policies and shall have the right to
exercise all incidents of ownership and the Bank may terminate a Policy without
the consent of the Insured. The Bank shall be the beneficiary of the remaining
death proceeds of the Policies after the Participant’s Interest is determined
according to Section 3.2.

 

3.2Participant’s Interest. The Participant, or the Participant’s assignee, shall
have the right to designate the Beneficiary of an amount of death proceeds as
specified in the Participant’s Split Dollar Policy Endorsement and Beneficiary
Designation Form. The Participant shall also have the right to elect and change
settlement options with respect to the Participant’s Interest by providing
written notice to the Bank and the Insurer.

 

3.2.1 Death Prior to Separation from Service.  If the Participant dies while
employed by the Bank, the Participant’s Beneficiary shall be entitled to an
amount as described in the Beneficiaries section of the Participant’s Split
Dollar Policy Endorsement and Beneficiary Designation Form.

 

3.2.2Death After Retirement from Service. If the Participant Retires after
reaching the Retirement Age, the Participant will continue to be entitled to a
benefit under his Plan.  Upon the Participant’s death, the Participant’s
Beneficiary will be entitled to the benefit described in the Beneficiaries
section of the Participant’s Senior Executive Split Dollar Policy Endorsement
and Beneficiary Designation Form.

 

3.2.3Disability Prior to Separation from Service.  If the Participant becomes
Disabled and cannot continue to work as a full-time employee, the participant
will become fully vested in this Plan and benefits will be provided as outlined
in this Section 3.2.3.  If the Participant dies after becoming Disabled and
before Retirement Age, the Participant’s Beneficiary shall be entitled to a
Pre-Retirement Benefit.  If he Participant dies after attaining Retirement Age,
the Participant’s Beneficiary will be entitled to the Post-retirement Benefit as
set forth in the Participant’s Beneficiary Designation Form.

 

3.2.4Benefit Shall Not Exceed Nat at Risk.  Notwithstanding the foregoing
provisions of this Section 3.2, a Participant’s benefit under the Plan shall
never exceed the Net at Risk under the Policy or Policies attributable to the
Participant.

 

 

3

 

--------------------------------------------------------------------------------

 

Article 4

Premiums And Imputed Income

 

4.1Premium Payment. The Bank shall pay all premiums due on all Policies.

 

4.2Economic Benefit. The Plan Administrator shall determine the economic benefit
attributable to any Participant based on the minimum amount required to be
imputed under applicable IRS regulations or any subsequent applicable authority.

 

4.3Imputed Income. The Bank shall impute the economic benefit to the Participant
on an annual basis, by adding the economic benefit to the Participant’s W-2, or
if applicable, Form 1099.

 

Article 5

SUICIDE OR MISSTATEMENT

 

No benefits shall be payable if the Participant commits suicide within two years
after the date of this Plan, or if the insurance company denies coverage (i) for
material misstatements of fact made by the Participant on any application for
life insurance purchased by the Bank, or (ii) for any other reason; provided,
however that the Bank shall evaluate the reason for the denial, and upon advice
of legal counsel and in its sole discretion, consider judicially challenging any
denial.

 

 

Article 6

Beneficiaries

 

6.1Beneficiary. Each Participant shall have the right, at any time, to designate
a Beneficiary to receive any benefits payable under the Plan upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the beneficiary designated under any other plan of the Bank in
which the Participant participates.

 

6.2Beneficiary Designation; Change. A Participant shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Participant’s beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Participant or if the Participant names a spouse as Beneficiary and the
marriage is subsequently dissolved. A Participant shall have the right to change
a Beneficiary by completing, signing and otherwise complying with the terms of
the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Plan Administrator prior to the Participant’s
death.

 

6.3Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

6.4No Beneficiary Designation. If the Participant dies without a valid
designation of beneficiary, or if all designated Beneficiaries predecease the
Participant, then the Participant’s surviving spouse shall be the designated
Beneficiary. If the Participant has no surviving spouse, the benefits shall be
made payable to the personal representative of the Participant’s estate.

 

6.5Facility of Payment. If the Plan Administrator determines in its discretion
that a benefit

4

 

--------------------------------------------------------------------------------

 

is to be paid to a minor, to a person declared incompetent, or to a person
incapable of handling the disposition of that person’s property, the Plan
Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

 

 

Article 7

AssignmenT

 

Any Participant may assign without consideration all of such Participant’s
Interest in this Plan to any person, entity or trust. In the event a Participant
shall transfer all of such Participant’s Interest, then all of that
Participant’s Interest in this Plan shall be vested in his or her transferee,
subject to such transferee executing agreements binding them to the provisions
of this Plan, who shall be substituted as a party hereunder, and that
Participant shall have no further interest in this Plan.

 

Article 8

Insurer

 

The Insurer shall be bound only by the terms of its given Policy. The Insurer
shall not be bound by or deemed to have notice of the provisions of this Plan.
The Insurer shall have the right to rely on the Plan Administrator’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Plan.

 

 

Article 9

Claims And Review Procedure

 

9.1Claims Procedure. A Participant or Beneficiary (“claimant”) who has not
received benefits under the Plan that he or she believes should be paid shall
make a claim for such benefits as follows:

 

9.1.1Initiation - Written Claim. The claimant initiates a claim by submitting to
the Plan Administrator a written claim for the benefits. If such a claim relates
to the contents of a notice received by the claimant, the claim must be made
within sixty (60) days after such notice was received by the claimant. All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the claimant.

 

9.1.2Timing of Plan Administrator Response. The Plan Administrator shall respond
to such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

9.1.3Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator

5

 

--------------------------------------------------------------------------------

 

shall write the notification in a manner calculated to be understood by the
claimant. The notification shall set forth:

 

(a)The specific reasons for the denial;

 

(b)A reference to the specific provisions of the Plan on which the denial is
based;

 

(c)A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

(d)An explanation of the Plan’s review procedures and the time limits applicable
to such procedures; and

 

(e)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

 

9.2Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

9.2.1Initiation - Written Request. To initiate the review, the claimant, within
60 days after receiving the Plan Administrator’s notice of denial, must file
with the Plan Administrator a written request for review.

 

9.2.2Additional Submissions - Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

9.2.3Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

9.2.4Timing of Plan Administrator’s Response. The Plan Administrator shall
respond in writing to such claimant within 60 days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional 60 days by notifying the claimant in
writing, prior to the end of the initial 60-day period that an additional period
is required. The notice of extension must set forth the special circumstances
and the date by which the Plan Administrator expects to render its decision.

 

9.2.5Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

(a)The specific reasons for the denial;

 

(b)A reference to the specific provisions of the Plan on which the denial is
based;

 

6

 

--------------------------------------------------------------------------------

 

(c)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

(d)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

Article 10

Amendments And Termination

 

The Bank may amend or terminate the Plan at any time or may amend or terminate a
Participant’s rights under the Plan at any time prior to a Participant’s death,
by providing written notice of such to the Participant. In the event that the
Bank decides to maintain the Policy after the Participant’s termination of
participation in the Plan, the Bank shall be the direct beneficiary of the
entire death proceeds of the Policy.

 

Article 11

Administration

 

11.1Plan Administrator Duties. This Plan shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or persons as
the Board may choose. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan.

 

11.2Agents. In the administration of this Plan, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 

11.3Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

11.4Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Plan
Administrator or any of its members.

 

11.5Information. To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the its Participants, the date and circumstances of the
retirement or Separation from Service of its Participants, and such other
pertinent information as the Plan Administrator may reasonably require.

 

 

 

 

 

 

7

 

--------------------------------------------------------------------------------

 

Article 12

Miscellaneous

 

12.1Binding Effect. This Plan shall bind each Participant and the Bank, their
beneficiaries, survivors, executors, administrators and transferees and any
Beneficiary.

 

12.2No Guarantee of Employment. This Plan is not an employment policy or
contract. It does not give a Participant the right to remain an Employee of the
Bank, nor does it interfere with the Bank’s right to discharge a Participant. It
also does not require a Participant to remain an Employee nor interfere with a
Participant’s right to terminate employment at any time.

 

12.3Applicable Law. The Plan and all rights hereunder shall be governed by and
construed according to the laws of the State of New York, except to the extent
preempted by federal law.

 

12.4Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the Bank’s main
office.  Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark or the receipt
for registration or certification.  Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.

 

12.5Entire Agreement. This Plan, along with a Participant’s Election Form,
Beneficiary Designation Form and any agreement in writing between the Bank and
any Participant, constitute the entire agreement between the Bank and the
Participant as to the subject matter hereof. No rights are granted to the
Participant under this Plan other than those specifically set forth herein.

 

 

IN WITNESS WHEREOF, the Bank, acting through its authorized officer has adopted
this Plan.  

 

 

 

 

 

ATTEST:

PATHFINDER BANK

 

 

Date: December 31, 2018

By: /s/ Thomas W. Schneider

 

 

 

Its: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

8

 

--------------------------------------------------------------------------------

 

 

 

Appendix A

 

The following employees of the Bank are designated as the initial Participant’s
in the Plan:

 

Thomas Schneider

James Dowd

Ronald Tascarella

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:PATHFINDER BANK

 

Date: December 31, 2018

By: /s/ Thomas W. Schneider

 

 

 

Its: President and Chief Executive Officer

 

9

 